Exhibit 10.2

FORM OF SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of July 12, 2013 by and among MARKEL CORPORATION, a
Virginia corporation (the “Borrower”), the banks and financial institutions
listed on the signature pages hereto (the “Lenders”) and SUNTRUST BANK, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

WHEREAS, the Borrower entered into that certain Amended and Restated Credit
Agreement dated as of September 23, 2011 among the Borrower, certain of the
Lenders and the Administrative Agent, as amended by that certain First Amendment
to Amended and Restated Credit Agreement dated as of February 28, 2013 (as so
amended, the “Credit Agreement”); and

WHEREAS, the Borrower and Lenders desire to (i) amend the Credit Agreement on
the terms and conditions hereof and (ii) evidence the increase of the Aggregate
Revolving Commitments pursuant to Section 2.20 of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by the
parties, the parties hereto agree as follows:

Section 1. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions thereto:

“Alterra” shall mean Alterra Capital Holdings Limited, a Bermuda exempted
limited liability company.

“Alterra Bermuda” shall mean Alterra Bermuda Limited, a Bermuda exempted limited
liability company resulting from the amalgamation of Alterra Insurance Limited
(f/k/a Max Bermuda Ltd.) and Harbor Point Re Limited.

“Alterra Bermuda Credit Agreement” shall mean that certain Credit Agreement
dated as of December 21, 2006 between Alterra Bermuda, as borrower, and The Bank
of Nova Scotia, as administrative agent, as such agreement has been amended from
time to time through the date hereof (and as such agreement is in effect on the
Increase Effective Date without giving effect to any amendments or other
modifications after the Increase Effective Date).

“Alterra Credit Agreements” shall mean the Alterra Bermuda Credit Agreement and
the Alterra Holdings Credit Agreement.



--------------------------------------------------------------------------------

“Alterra Holdings Credit Agreement” shall mean that certain Credit
Agreement dated as of December 16, 2011 among Alterra, Alterra Bermuda and
Alterra Reinsurance USA, Inc., as borrowers, various financial institutions as
lenders, Bank of America, N.A., as administrative agent, fronting bank and
letter of credit administrator, as amended by the First Amendment to Credit
Agreement and Consent dated as of February 7, 2013 (as such agreement is in
effect on the Increase Effective Date without giving effect to any amendments or
other modifications after the Increase Effective Date).

“Increase Effective Date” shall mean July 12, 2013.

(b) Section 4.4 of the Credit Agreement is hereby amended by deleting the second
sentence in such Section in its entirety and substituting in lieu thereof the
following:

“Neither the Borrower nor any of its Material Subsidiaries is a party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits the ability of any Material Subsidiary (A) to make
dividend payments or other distributions in respect of its Capital Stock, (B) to
repay Indebtedness owed to the Borrower or any Subsidiary, (C) to make loans or
advances to the Borrower or any Subsidiary, or (D) to transfer any of its assets
or properties to the Borrower or any of its Subsidiaries, in each case, other
than such restrictions or encumbrances existing under or by reason of (i) the
Credit Documents, (ii) any Applicable Law, (iii) agreements with Governmental
Authorities which could not reasonably be expected to result in a Material
Adverse Effect and/or (iv) in the case of dividends or other distributions under
clause (A) above, the Alterra Credit Agreements.”

Section 3. Increased Revolving Commitments. The Administrative Agent, the
Borrower and each of the Lenders hereby confirm and agree that, on and as of the
Increase Effective Date and after giving effect to the increase of the Aggregate
Revolving Commitments pursuant to Section 2.20 of the Credit Agreement, the
Revolving Commitments of each of the Lenders shall be as set forth on Schedule I
attached hereto.

Section 4. Representations and Warranties. As a condition to the Administrative
Agent and the Lenders entering into this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, and the other Credit Documents to which it is a party in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized officer of the Borrower and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms.



--------------------------------------------------------------------------------

(b) Compliance with Laws. The execution and delivery by the Borrower of this
Amendment and the performance by the Borrower of this Amendment and the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice or
otherwise: (i) require any consent or approval of, registration or filing with,
or any action by, any Governmental Authority and will not violate any applicable
law or regulation or the bylaws of the Borrower, the certificate of
incorporation of the Borrower, or other organizational documents of the Borrower
or any order of any Governmental Authority; (ii) violate or result in a default
under any indenture, material agreement or other material instrument binding on
the Borrower or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower; or (iii) result in the creation or
imposition of any Lien on any asset of the Borrower.

(c) Reaffirmation. As of the date of this Amendment and after giving effect to
this Amendment, the representations and warranties set forth in the Credit
Documents are true and correct in all material respects (except for those
representations and warranties that are already qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects),
except that any representations or warranties that are made as of a specific
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date; and

(d) No Default. As of the date hereof and after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing.

Section 5. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and the other documents and agreements executed and delivered
in connection herewith.

Section 6. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent (provided that the
parties hereto hereby agree that the amendments contained in Section 2 hereof
shall be deemed to be effective on and as of May 1, 2013):

(a) the Administrative Agent (or its counsel) shall have received a counterpart
of this Amendment duly executed by the Borrower, the Lenders and the
Administrative Agent;

(b) the payment by the Borrower to SunTrust Robinson Humphrey, Inc. (“STRH”) and
the Lenders of all fees and expenses contemplated by that certain fee letter
dated June 24, 2013 between STRH and the Borrower; and

(c) the representations and warranties set forth in Section 4 shall be true and
correct.

Section 7. Effect; Ratification.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Credit Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and



--------------------------------------------------------------------------------

confirmed in all respects. Each reference to the Credit Agreement in any of the
Credit Documents (including the Credit Agreement) shall be deemed to be a
reference to the Credit Agreement, as amended by this Amendment.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Credit Documents, or constitute a course of conduct or dealing
among the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Credit Documents.

(c) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Credit Document” under the Credit Agreement and entitled to the benefits
thereof.

Section 8. Binding Effect. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Amendment
as to the parties.

Section 10. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

Section 11. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Credit Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

MARKEL CORPORATION By:  

 

  Name:  

 

  Title:  

 

SUNTRUST BANK, as Administrative Agent and as a Lender By:  

 

  Name:  

 

  Title:  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

  Name:  

 

  Title:  

 

BARCLAYS BANK PLC By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY By:  

 

  Name:  

 

  Title:  

 

CITIBANK, N.A. By:  

 

  Name:  

 

  Title:  

 

JPMORGAN CHASE BANK, N.A. By:  

 

  Name:  

 

  Title:  

 

THE NORTHERN TRUST COMPANY By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Lender

   Revolving Commitment  

SunTrust Bank

   $ 52,500,000   

Wells Fargo Bank, National Association

   $ 52,500,000   

Barclays Bank PLC

   $ 40,000,000   

Branch Banking & Trust Company

   $ 40,000,000   

Citibank, N.A.

   $ 40,000,000   

JPMorgan Chase Bank, N.A.

   $ 40,000,000   

The Northern Trust Company

   $ 35,000,000      

 

 

 

Total:

   $ 300,000,000      

 

 

 